Citation Nr: 0323535	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  01-03 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to service-connected 
disabilities.  

2.  Entitlement to an increased disability rating for status 
post vagotomy and pyloroplasty for duodenal ulcer with mild 
dumping syndrome and antral scarring, currently assigned a 40 
percent evaluation.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from April 1955 to April 
1958 and from October 1961 to April 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that determination, the RO denied 
the appellant's application to reopen a previously denied 
claim of entitlement to service connection for a psychiatric 
disorder and the claim of entitlement to an increased 
disability rating for status post vagotomy and pyloroplasty 
for duodenal ulcer with mild dumping syndrome and antral 
scarring, currently assigned a 40 percent evaluation.  The 
appellant disagreed and this appeal ensued.  

With respect to the psychiatric-disorder claim, in September 
1988 the Board denied a claim of entitlement to service 
connection for major depression, holding that the evidence 
did not show a direct relationship between a current 
psychiatric disorder and the appellant's service.  As the 
appellant then did not argue that he had a psychiatric 
disorder related to a separate service-connected disability, 
the Board did not address that separate issue.  See Harder v. 
Brown, 5 Vet. App. 183, 187 (1993) (secondary service-
connection claims are separate claims).  The appellant here 
argues that his current psychiatric disorder is related to 
his service-connected disorder, including status post 
vagotomy and pyloroplasty for duodenal ulcer with mild 
dumping syndrome and antral scarring, hypertensive heart 
disease, tinnitus, sinusitis and vasomotor rhinitis with 
associated headaches, tinea vesicolor, status post 
septoplasty for deviated nasal septum, and bilateral hearing 
loss.  Although the RO discussed these allegations in its 
July 2000 and November 2001 rating decisions, it concluded 
that new and material evidence had not been submitted to 
reopen the claim previously denied solely on a direct basis.  
As the RO has not addressed the appellant's allegations as a 
secondary service-connection claim, that claim must be 
remanded for such consideration.  


FINDINGS OF FACT

1. Status post vagotomy and pyloroplasty for duodenal ulcer 
with mild dumping syndrome and antral scarring is not 
manifested by severe duodenal ulcer disease or by severe 
postgastrectomy syndromes.  

2. A postoperative scar of the abdomen is painful to the 
touch.  

CONCLUSION OF LAW

1. The criteria for an evaluation in excess of 40 percent for 
status post vagotomy and pyloroplasty for duodenal ulcer with 
mild dumping syndrome and antral scarring are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.114, Diagnostic Codes 7305 and 7308 (2002).  

2. The criteria for a separate disability evaluation of 10 
percent for a scar of the abdominal area have been met. 38 
U.S.C.A. 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
3.321, 3.156(a), 3.159, 3.326(a), 4.1-4.7, 4.14, 4.18, 
Diagnostic Code 7804 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for an increased evaluation, and 
there is no particular application form required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for these benefits.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. § 3.159(b)(2) (2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  In an April 2001 statement of 
the case, the appellant was told of the criteria for an 
increased evaluation.  In an April 2001 letter, the RO 
informed the appellant of the VCAA, of VA's notice and 
assistance obligations, of the evidence needed to 
substantiate the claim, of the information or evidence he 
needed to submit, and of the actions VA had taken to obtain 
outstanding records it was aware of.  In September and 
December 2002 letters and in January and February 2003 
letter, the RO informed the appellant of what further 
evidence it had received and what evidence or information was 
still needed from him.  An April 2003 supplemental statement 
of the case listed the evidence considered, the legal 
criteria for evaluating the claim, and the analysis of the 
facts as applied to those criteria, thereby informing the 
appellant of the information and evidence necessary to 
substantiate the claim.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The claims file includes VA clinical 
records identified by the appellant, as well as records from 
the Social Security Administration.  The appellant has not 
identified any other sources of treatment.  The Board 
concludes that VA has undertaken reasonable efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The RO afforded the appellant VA examinations in May 
2000 and August 2001.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (2002).  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2002).  
If the preponderance of the evidence is in favor of a claim, 
or the evidence is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2002); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2 (2002); Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The disability is currently assigned a 40 percent evaluation 
based on the criteria of Diagnostic Codes 7305 and 7308.  
Diagnostic Code 7305 for evaluation of duodenal ulcer 
provides for the following ratings:

60 percent:  Severe; pain only partially relieved 
by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive 
of definite impairment of health.  

40 percent:  Moderately severe; less than severe 
but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating 
episodes averaging 10 days or more in duration at 
least four or more times a year.

20 percent:  Moderate; recurring episodes of severe 
symptoms two or three times a year averaging 10 
days in duration; or with continuous moderate 
manifestations.  

10 percent:  Mild; with recurring symptoms once or 
twice yearly.  

Diagnostic Code 7308 for postgastrectomy syndromes provides 
for the following ratings:  

60 percent:  Severe; associated with nausea, 
sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  

40 percent:  Moderate; less frequent episodes of 
epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea 
and weight loss.  

20 percent:  Mild; infrequent episodes of 
epigastric distress with characteristic mild 
circulatory symptoms or continuous mild 
manifestations.  

38 C.F.R. § 4.114 (2002).  

The claims file includes records from the Social Security 
Administration, which include a March 1995 statement from the 
appellant's spouse.  She reported that the appellant had a 
serious problem with his duodenal ulcer and dumping syndrome, 
causing constant daily pain.  She noted that this disability 
impacted on his ability to perform his job as a school bus 
driver.  She asserted that the appellant was anemic.  

VA clinical records from January 1998 to April 2000 showed a 
history of diarrhea and epigastric pain after eating large 
amounts of greasy foods.  

VA examination in May 2000 indicated that the appellant 
complained nausea, vomiting, sweating, and mid-abdominal 
cramping and pain with 15 or 20 minutes of eating.  He had 
blacked out about six months previously.  He complained of 
diarrhea associated with this [the blackout], and of six 
loose bowel movements per day.  He ate five meals per day and 
avoided greasy foods.  He had a good appetite and stable 
weight.  There was no history of melena, hematochezia, or 
hematemesis.  He used Maalox, five or more times per day, and 
Zantac.  Examination revealed the appellant's weight of 191.5 
pounds, with the maximum weight in the last year of 194 
pounds.  There was a sensitive keloid formation associated 
with a mid-abdominal scar.  There was no abdominal tenderness 
and bowel sounds were normoactive.  The diagnoses included 
duodenal ulcer disease status post vagotomy and pyloroplasty 
with dumping syndrome.  

VA examination in August 2001 indicated that the appellant 
complained of worsening stomach pain and continuous cramping 
in the epigastric area that is occasionally severe and causes 
him to pass out.  He ate six small meals per day and 
complained of nausea twice per week.  He vomited 
occasionally, especially when eating spicy or greasy foods.  
He had diarrhea daily and immediately after meals, with six 
bowel movements per day that he described as loose and 
watery.  He was not on medication for diarrhea.  He used 
Maalox, two bottles per day, for what he called "gas."  He 
denied blood in his stool and indicated that his weight was 
stable.  He did not describe circulatory disturbances or 
hypoglycemic spells.  He complained of general weakness and 
sweating when walking.  He was not malnourished and used no 
medication for his ulcer disease other than Maalox.  
Examination revealed the appellant's weight as 198.5 pounds, 
with a maximum weight in the previous year of 198.5 pounds.  
He was well developed and well nourished.  His abdomen was 
without apparent organomegaly or masses.  He had mild 
tenderness in the epigastric area and a keloid formation at 
the superior end of a mid-line scar.  Bowel sounds were 
normoactive.  The diagnosis was duodenal ulcer disease, 
status post vagotomy and pyloroplasty with dumping, by 
history, no weight loss or significant anemia.  The examiner 
remarked that it was hard to definitely say whether the 
appellant had dumping syndrome, as he reportedly took two 
bottles of Maalox per day (which would obviously cause 
diarrhea).  

With respect to the evaluation to be assigned under 
Diagnostic Code 7305 for evaluation of duodenal ulcer, the 
next higher evaluation (60 percent) requires a showing of 
severe impairment, demonstrated by pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  Here, there has been no weight loss productive of 
definite impairment of health.  The evidence demonstrates a 
weight gain of seven pounds, as evidenced by the weight 
measurements of 191.5 pounds in May 2000 and of 198.5 pounds 
in August 2001.  While the appellant complained of continuing 
cramping pain in the epigastric area, physical examination 
revealed mild tenderness in the epigastric area.  His only 
treatment appears to be self-medication with Maalox, of which 
he consumed in August 2001 as much as two bottles per day.  
As the examiner noted in that examination, such intake of 
Maalox would likely cause diarrhea, and so it was difficult 
to assess the severity of the disability.  While occasional 
vomiting was noted, the appellant does not have recurrent 
hematemesis, melena, or significant manifestations of anemia, 
and definite impairment of health has not been demonstrated.  
Therefore, a 60 percent evaluation under the criteria of 
Diagnostic Code 7305 is not warranted.  

With respect to the evaluation to be assigned under 
Diagnostic Code 7308 for evaluation of postgastrectomy 
syndromes, the next higher evaluation (60 percent) requires a 
showing of severe impairment, associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  In the instant case, the appellant has described 
occasional nausea, but there is no indication of sweating or 
circulatory disturbance after meals.  While he complains of 
diarrhea, the examiner indicated that it was hard to say that 
this symptom was associated with dumping syndrome, as the 
ingestion of two bottle of Maalox each day would obviously 
cause diarrhea.  Hypoglycemic symptoms and no weight loss, 
malnutrition, or significant anemia were not demonstrated on 
medical examination.  Accordingly, a 60 percent evaluation 
under the criteria of Diagnostic Code 7308 is not warranted.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to an evaluation 
in excess of 40 percent for status post vagotomy and 
pyloroplasty for duodenal ulcer with mild dumping syndrome 
and antral scarring.  The symptoms and complaints in this 
case more closely approximate the 40 percent ratings 
contemplated under diagnostic codes 7305 and 7308.  

Another important matter pertains to the possibility of a 
separate ratings for the postoperative abdominal scar which 
has been described as tender to the touch and with a keloid 
formation.  Except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, and then 
all ratings are to be combined pursuant to 38 C.F.R. § 4.25 
(2000). Esteban v. Brown, 6 Vet. App. 259, 261 (1994). The 
United States Court of Appeals for Veterans Claims (Court) 
has interpreted 38 U.S.C.A. § 1155 as implicitly containing 
the concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R.  § 4.14.

However, in Esteban, the Court ruled that the veteran, who 
had residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury. Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under 7800 with an additional 10 percent rating 
for tender and painful scars under Diagnostic Code 7804 and a 
third 10 percent rating for facial muscle injury interfering 
with mastication under Diagnostic Code 5325. The Court found 
that the critical element was that none of the symptomatology 
for any one of these three manifestations was duplicative of 
or overlapping with the symptomatology of the other two 
conditions. But instead, each was separate and distinct in 
nature. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In this case, the appellant was observed to have a tender 
abdominal scar on the VA examinations, conducted in May 2000 
and August 2001.  Superficial scars are rated under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804.  See 67 Fed. Reg. 196 (Oct. 
9, 2002). The maximum compensable rating under the enumerated 
code is 10 percent disabling when there is a showing of a 
painful superficial scar.  Inasmuch as the tenderness 
reported by the veteran was reproduced on objective 
observation, the Board finds that he warrants a 10 percent 
evaluation under DC 7804.  


ORDER

Entitlement to an increased disability rating for status post 
vagotomy and pyloroplasty for duodenal ulcer with mild 
dumping syndrome and antral scarring, currently assigned a 40 
percent evaluation, is denied.  

A 10-percent rating for a scar of the abdominal area is 
granted, subject to the applicable regulatory provisions 
governing payment of monetary awards.


REMAND

The appellant here argues that his current psychiatric 
disorder is related to his service-connected disorders, 
including status post vagotomy and pyloroplasty for duodenal 
ulcer with mild dumping syndrome and antral scarring, 
hypertensive heart disease, tinnitus, sinusitis and vasomotor 
rhinitis with associated headaches, tinea vesicolor, status 
post septoplasty for deviated nasal septum, and bilateral 
hearing loss.  Although the August 2001 VA psychiatric 
examination discussed the presence of dysthymic disorder in 
relation to a period of inactivity for six years preceding 
the examination since retirement from work, the examiner did 
not specifically address whether service-connected 
disabilities contributed to the development of or aggravated 
the severity of the psychiatric disorder.  The appellant 
should be afforded an additional VA examination to address 
whether there is a medical relationship between the 
appellant's current psychiatric difficulties and his service-
connected disabilities.  The case is REMANDED for the 
following development:

1.  Schedule the appellant for a VA 
psychiatric examination to determine the 
etiology of his current psychiatric 
diagnoses.  Make the claims folder and a 
copy of this Remand available to the 
examiner for review before the 
examination.  Ask the examiner to opine, 
based on review of the claims file and 
examination of the appellant, whether it 
is at least as likely as not that the 
appellant's current psychiatric disorder 
is etiologically related to a service-
connected disability (status post 
vagotomy and pyloroplasty for duodenal 
ulcer with mild dumping syndrome and 
antral scarring, hypertensive heart 
disease, tinnitus, sinusitis and 
vasomotor rhinitis with associated 
headaches, tinea vesicolor, status post 
septoplasty for deviated nasal septum, 
and bilateral hearing loss).  Ask the 
examiner to report the opinion and it's 
rational in a report of examination to be 
associated with the claims file.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the secondary 
service-connection claim.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

